Exhibit 10.1


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of the 6th day of June, 2016,
by and between OUTFRONT Media Inc. (“OUTFRONT”), having an address at 405
Lexington Avenue, New York, New York 10174, and Jodi Senese (“Executive”), whose
address is 5 Apache Circle, Katonah, NY 10536.


WITNESSETH:
WHEREAS, OUTFRONT desires for Executive to continue serving as Chief Marketing
Officer of OUTFRONT, and Executive is willing to perform such services, upon the
terms, provisions and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the promises and the mutual covenants
hereinafter contained, it is agreed upon between OUTFRONT and Executive as
follows:
1.Employment Period. (a) OUTFRONT shall employ Executive, and Executive hereby
accepts employment as OUTFRONT’s Chief Marketing Officer until one of the events
stated in paragraph 1(b) occurs. The period during which Executive is employed
by OUTFRONT shall be referred to herein as the “Employment Period”.
Notwithstanding anything in this Agreement to the contrary, Executive will be an
at-will employee of OUTFRONT, and Executive or OUTFRONT may terminate
Executive’s employment with OUTFRONT for any reason or no reason at any time.
(b)    The Employment Period shall end upon the first to occur of any of the
following events:
i.    Executive’s death;
ii.    OUTFRONT’s termination of Executive’s employment due to Executive’s
disability;
iii.    OUTFRONT’s termination of Executive’s employment for Cause (as defined
in paragraph 7(b));
iv.    a Termination Other Than for Cause (as defined in paragraph 7(d)); or
v.    Executive’s voluntary termination.
2.    Compensation. (a) OUTFRONT agrees to pay Executive, and Executive agrees
to accept from OUTFRONT for Executive’s services hereunder, a base salary of
Four Hundred Seventy-Five Thousand Dollars ($475,000). Base salary shall be
payable in accordance with the regular payroll practices of OUTFRONT. During the
Employment Period, Executive’s base salary shall be subject to the potential of
increase at OUTFRONT’s discretion in accordance with OUTFRONT’s compensation
guidelines and practices; provided, however, that in no event shall Executive’s
base salary be less than $475,000.
(b)    OUTFRONT agrees Executive shall be eligible to be considered for
participation in OUTFRONT’s Executive Bonus Plan (the “EBP”), i.e., OUTFRONT’s
current


-1-

--------------------------------------------------------------------------------




bonus plan, or any successor plans to the EBP. Executive shall have an annual
bonus target equal to fifty percent (50%) of Executive’s base salary. Since the
EBP is administered under procedures that are not subject to contractual
arrangements, eligibility for consideration is no guarantee of actual
participation (or of meeting any target amounts), and the precise amount, form
and timing of the awards under the EBP, if any, shall be determined on an annual
basis at the sole discretion of the Board of Directors of OUTFRONT (the
“Board”), or the appropriate committee of such Board.     
(c)    OUTFRONT further agrees that Executive shall be eligible to be considered
for participation in the OUTFRONT Media Inc. Omnibus Stock Incentive Plan (the
“LTIP”), or any successor plans to the LTIP, and shall be recommended for an
annual grant with a Target Long-Term Incentive value equal to Five Hundred
Thousand Dollars ($500,000). Since the LTIP is administered under procedures
that are not subject to contractual arrangements, eligibility for consideration
is no guarantee of actual participation (or of meeting any target amounts), and
the precise amount, form and timing of the awards under the LTIP, if any, shall
be determined on an annual basis at the sole discretion of the Board, or the
appropriate committee of such Board.
3.    Benefits.    (a) Executive shall be eligible to participate in all plans
now existing or hereafter adopted for the general benefit of OUTFRONT employees
for the period of such plans’ existence, subject to the provisions of such plans
as the same may be in effect from time to time unless otherwise prescribed.
Executive shall also be eligible to participate in other OUTFRONT benefit plans
in which participation is limited to OUTFRONT executives in positions comparable
to or lesser than Executive’s position. Since plans in this latter category are
administered under procedures that are not subject to contractual arrangements,
eligibility for consideration is no guarantee of actual participation because
the discretion of the Board, or that of the appropriate committee of such Board,
in granting participation, is absolute. To the extent Executive participates in
any benefit plan, such participation shall be based upon Executive’s base
salary, unless otherwise indicated in the plan document.
(b)    Executive shall be eligible for vacation in accordance with OUTFRONT’s
vacation policy.
4.    Position and Duties.    Executive agrees to devote all business time and
attention to the affairs of OUTFRONT, except during vacation periods and
reasonable periods of illness or other incapacity consistent with the practices
of OUTFRONT for executives in comparable positions. Executive further agrees
that Executive’s services shall be completely exclusive to OUTFRONT during the
Employment Period and that Executive will fulfill all fiduciary duties and
exhibit a duty of loyalty to OUTFRONT at all times. Executive also agrees to
comply with all applicable OUTFRONT policies, as may be amended from time to
time.
5.    Employment Policies. (a) Executive acknowledges that Executive has been
furnished a copy of OUTFRONT’s Code of Conduct (the “Code”). Executive
represents and warrants that Executive has read and fully understands all of the
requirements thereof, and that Executive is in full compliance with the terms of
the Code. Executive further represents and warrants that at all times during the
term hereof, Executive shall perform Executive’s services hereunder in full
compliance with the Code, and with any revisions thereof or additions thereto.


-2-

--------------------------------------------------------------------------------




(b)    During the Employment Period, except as authorized by OUTFRONT, Executive
shall not (i) give any interviews or speeches, or (ii) prepare or assist any
person or entity in the preparation of any books, articles, television or motion
picture productions or other creations, in either case, concerning OUTFRONT, or
any of OUTFRONT’s affiliated companies or any of their respective officers,
directors, agents, employees, suppliers or customers. For the avoidance of
doubt, Executive has been authorized by OUTFRONT to make public statements and
comments to the press in the same manner with respect to content, tone and forum
as Executive has made such public statements and comments to the press in the
course of her duties for OUTFRONT prior to the Employment Period.
(c)    Executive shall act at all times with due regard to public morals,
conventions, and OUTFRONT policies. If Executive shall have committed or does
commit any act, or if Executive shall have conducted or does conduct herself in
a manner, which shall be an offense involving moral turpitude under federal,
state or local laws, or which might tend to bring Executive to public disrepute,
contempt, scandal or ridicule, or which might tend to reflect unfavorably upon
OUTFRONT, OUTFRONT shall have the right to terminate this Agreement upon notice
to Executive given at any time following the date on which the commission of
such act, or such conduct, shall have become known to OUTFRONT.
6.    EEOC Acknowledgement. Executive acknowledges that OUTFRONT is an equal
opportunity employer. Executive represents and warrants that Executive has read
and fully understands the OUTFRONT Equal Employment Opportunity (“EEO”) policy
and that Executive is in full compliance with the terms of the EEO policy.
Executive further represents and warrants that Executive will comply with the
EEO policy and with applicable Federal, state and local laws prohibiting
discrimination on the basis of race, color, national origin, religion, sex, age,
disability, alienage or citizenship status, sexual orientation, veteran’s
status, gender identity or gender expression, marital status, height or weight,
genetic information or any other characteristic protected by law or OUTFRONT
policy during the Employment Period.
7.    Post-Employment Payments.    
(a)     Death. In the event of Executive’s death, base salary payments and all
other compensation to be paid pursuant to this Agreement shall cease immediately
and this Agreement shall terminate at the time of death; provided, however, that
the estate of Executive shall receive (i) any base salary due and not yet paid
through the date of Executive’s death, (ii) any accrued but unused vacation to
which Executive was entitled (items (i) and (ii), collectively, the “Accrued
Amounts”), and (iii) a pro-rata portion of any bonus compensation for the
calendar year in which the death occurs, determined in accordance with the EBP.
The Accrued Amounts shall be paid in a lump sum to the Executive’s estate on the
first payroll date following Executive’s death. The precise amount of the
pro-rata bonus payable, if any, will be determined in a manner consistent with
the manner bonus pay determinations are made for comparable executives, and such
bonus, if any, less applicable deductions and withholding taxes, shall be
payable by February 28 of the calendar year following the calendar year in which
the termination occurs in accordance with EBP guidelines. In the event
Executive’s death occurs while the Severance Payment (as defined in paragraph
7(d)) is still being paid, the payments provided for in paragraph 7(d) below
that have not been paid as of


-3-

--------------------------------------------------------------------------------




Executive’s death shall be made in a lump sum payment no later than February 28
of the calendar year following the calendar year of Executive’s death.
(b)    Termination for Cause. If, during the Employment Period, OUTFRONT
properly terminates the employment of Executive for Cause, which for these
purposes is defined as (i) dishonesty, fraud, misappropriation or embezzlement
on the part of Executive, (ii) conviction for criminal activity other than minor
traffic offenses, (iii) Executive’s repeated willful failure to perform services
hereunder, or (iv) Executive’s breach of the provisions of paragraphs 4, 5, 6,
8, 9, 10, 11, 12 or 13 hereof (each of (i), (ii), (iii) and (iv) constituting
“Cause”), then OUTFRONT shall immediately have the right to terminate this
Agreement without further obligation of any nature, including, but not limited
to, the payment of cash compensation, the vesting of equity compensation, and/or
the accrual of vacation time, except for the payment of vested benefits and/or
allowing Executive to be eligible for medical and dental benefits as required by
law.
(c)    Disability. If, during the Employment Period, OUTFRONT terminates the
employment of Executive on account of Executive’s disability or other
incapacity, then OUTFRONT shall have no further obligation to Executive
hereunder; provided, however, that in the event of Executive’s disability or
other incapacity OUTFRONT may terminate this Agreement effective only after the
expiration of a period the length of which shall be determined by the OUTFRONT
Human Resources Department pursuant to the then applicable OUTFRONT short-term
and long-term disability programs (which, as of the date hereof, provides that
termination shall occur upon the expiration of short-term disability benefits).
Notwithstanding the foregoing, Executive shall be entitled to receive (i) the
Accrued Amounts (earned through the termination of Executive’s employment
pursuant to this paragraph 7(c)) and (ii) a pro-rata portion of any bonus
compensation for the calendar year in which the termination occurs, determined
in accordance with the EBP. The Accrued Amounts shall be paid in a lump sum to
Executive on the first payroll date following the termination of Executive’s
employment. The precise amount of the pro-rata bonus, if any, will be determined
in a manner consistent with the manner bonus pay determinations are made for
comparable executives, and such bonus, if any, less applicable deductions and
withholding taxes, shall be payable by February 28 of the calendar year
following the calendar year in which the termination occurs in accordance with
EBP guidelines.
(d)    Termination Other Than for Cause. If, during the Employment Period, the
employment of Executive is terminated by OUTFRONT other than for Cause (as
defined above), death, disability or other incapacity (hereinafter collectively
referred to as “Termination Other Than for Cause”), then, upon execution of a
release that becomes effective and irrevocable as provided in paragraph 19
below, Executive shall be entitled to receive:
(i)    a severance payment in the amount of eighteen (18) months of base salary
continuance at Executive’s then current base salary, payable in accordance with
OUTFRONT’s regular payroll practices (the “Severance Payment”);
(ii)     a prorated bonus for that portion of the year of such termination
during which Executive actively rendered services, paid in accordance with the
EBP (the “Pro-Rata Bonus”). The precise amount of bonus payable, if any, will be
determined in a manner consistent with the manner bonus pay determinations are
made for comparable executives,


-4-

--------------------------------------------------------------------------------




and such bonus, if any, less applicable deductions and withholding taxes, shall
be payable by March 15 of the calendar year following the calendar year in which
the termination occurs in accordance with EBP guidelines; and
(iii)    to the extent that the Termination Other Than for Cause is considered a
“separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the rules and regulations promulgated
thereunder (“Section 409A”), and which results in the Executive’s loss of
eligibility for medical and/or dental benefits under OUTFRONT’s then effective
benefit plans, Executive shall be eligible for continued coverage under the
existing plans applicable to Executive and/or continued medical and dental
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act, 29
U.S.C. section 1161 et seq. (“COBRA”) until the earlier of (A) the date that is
eighteen (18) months from the date of Executive’s termination, or (B) the date
on which Executive becomes eligible for medical and dental coverage from a
third-party employer. If Executive elects to continue Executive’s coverage under
OUTFRONT’s medical and/or dental plans under COBRA, and if Executive signs the
release described in paragraph 19 hereof, OUTFRONT will provide Executive’s
coverage at no cost for a time period up to twelve (12) months (assuming
Executive does not become covered under another group plan sooner). Any COBRA
coverage beyond this time period will be at Executive’s own cost. The amount
OUTFRONT will pay for continued medical and/ or dental COBRA coverage following
Executive’s Termination Other Than for Cause, if any, will be treated as taxable
income and will be reported on a Form W-2, and OUTFRONT may withhold taxes from
Executive’s compensation for this purpose. The parties agree that, consistent
with the provisions of Section 409A, the following in-kind benefit rules shall
also apply: (x) the amount of in-kind benefits paid during a calendar year will
not affect the in-kind benefits, if any, provided to Executive in any other
calendar year; and (y) Executive’s right to in-kind benefits is not subject to
liquidation or exchange for another benefit.
The Severance Payment provided for in this paragraph 7(d) is in lieu of any
other severance payment or protection under any plan that may now or hereafter
exist and shall be the sole and exclusive compensation payable in the event of a
Termination Other Than for Cause. For the avoidance of doubt, following
Executive’s Termination Other Than for Cause, OUTFRONT shall have no further
obligation to Executive of any nature, including, but not limited to, the
payment of cash compensation, the vesting of equity compensation, and/or the
accrual of vacation time, except for the payments and benefit entitlements
expressly provided for in this paragraph 7(d). Notwithstanding the foregoing,
Executive shall be entitled to receive any base salary due and not yet paid and
any accrued but unused vacation should Executive’s employment be terminated
pursuant to this paragraph 7(d), and in the event of Executive’s death,
Executive’s estate shall receive any severance payment due and not yet paid
through the date of Executive’s death. Nothing herein shall obligate OUTFRONT to
utilize Executive’s services.
Each payment under this paragraph 7(d) shall be considered a separate payment
and not one of a series of payments for purposes of Section 409A. Any payment
under this paragraph 7(d) that is not made during the period following
Executive’s Termination Other Than for Cause because Executive has not executed
the release described in paragraph 19, shall be paid to Executive


-5-

--------------------------------------------------------------------------------




in a single lump sum on the first payroll date following the last day of the
Release Effective Date (as defined in paragraph 19); provided that Executive
executes and does not revoke the release in accordance with the requirements of
paragraph 19. Notwithstanding the foregoing, in the event that Executive is a
“specified employee” (within the meaning of Section 409A and as determined
pursuant to procedures adopted by OUTFRONT) and has actually, or is deemed to
have, incurred a “separation from service” within the meaning of Section 409A (a
“409A Termination”) and if any portion of Executive’s base salary or Pro-Rata
Bonus that would be paid to the Executive (for Termination Other Than for Cause)
during the six-month period following such 409A Termination constitutes deferred
compensation (within the meaning of Section 409A), such portion shall be paid to
Executive on the earlier of (i) the first business day of the seventh month
following the month in which Executive’s 409A Termination occurs or (ii)
Executive’s death (the applicable date, the “Permissible Payment Date”) rather
than as described in the prior sentence, and remaining payments of base salary
and/or Pro-Rata Bonus, if any, shall be paid to Executive or to Executive’s
estate, as applicable, by payment of Executive’s base salary on regular payroll
dates commencing with the payroll date that follows the Permissible Payment Date
and by payment of any Pro-Rata Bonus on the first payroll date that follows the
Permissible Payment Date.
(e)    Resignation of Positions. If Executive’s employment with OUTFRONT
terminates for any reason, then, unless otherwise determined by the Executive
Vice President, General Counsel and Corporate Secretary of OUTFRONT, Executive
shall automatically be deemed to have resigned at that time from any and all
officer or director positions that Executive may have held with OUTFRONT or any
of OUTFRONT’s affiliated companies and all board seats or other positions in
other entities Executive held on behalf of OUTFRONT, including any fiduciary
positions (including as a trustee) Executive holds with respect to any employee
benefit plans or trusts established by OUTFRONT. Executive agrees that this
Agreement shall serve as written notice of resignation in this circumstance. If,
however, for any reason this paragraph 7(e) is deemed insufficient to effectuate
such resignation, Executive agrees to execute, upon the request of OUTFRONT or
any of its affiliated companies, any documents or instruments which OUTFRONT may
deem necessary or desirable to effectuate such resignation or resignations. and
Executive hereby authorizes the Secretary and any Assistant Secretary of
OUTFRONT or any of its affiliated companies to execute any such documents or
instruments as Executive’s attorney-in-fact.
8.    Discoveries and Inventions. OUTFRONT shall own all right, title and
interest for the maximum time period available under applicable law to the
results of Executive’s services and all artistic materials and intellectual
properties which are, in whole or in part, created, developed or produced by
Executive during the Employment Period and which are suggested by or related to
Executive’s employment hereunder or any activities to which Executive is
assigned, and Executive shall not have or claim to have any right, title or
interest therein of any kind or nature. Executive hereby undertakes and
covenants to do all such further acts and execute all such further assignments,
documents and instruments (including, without limitation, patent and copyright
registrations and applications) as OUTFRONT may from time to time require or
request to effectuate this paragraph 8, and in the event Executive fails to do
so within fifteen (15) days of receiving written notice from OUTFRONT requesting
the same, Executive hereby appoints OUTFRONT to execute such documents and
instruments in its name and on its behalf as its duly authorized attorney and
this appointment shall be deemed to be a power coupled with an interest and
shall be irrevocable.


-6-

--------------------------------------------------------------------------------




9.    Non-Disparagement. Executive agrees that, during the Employment Period and
for one (1) year thereafter, Executive shall not, in any communications with the
press or other media or any customer, client or supplier of OUTFRONT or any of
OUTFRONT’s affiliated companies, criticize, ridicule or make any statement which
disparages or is derogatory of OUTFRONT or any of OUTFRONT’s affiliated
companies or any of their respective directors, officers or employees.
10.    Non-Solicitation. Executive agrees that, during the Employment Period and
for one (1) year thereafter, Executive shall not, directly or indirectly: (i)
employ or solicit the employment of any person who is then or has been within
six (6) months prior thereto, an employee of OUTFRONT or any of OUTFRONT’s
affiliated companies; or (ii) do any act or thing to cause, bring about, or
induce any interference with, disturbance to, or interruption of any of the
then-existing relationships (whether or not such relationships have been reduced
to formal contracts) of OUTFRONT or any of OUTFRONT’s affiliated companies with
any customer, employee, consultant or supplier. Should OUTFRONT have reason to
believe Executive is violating the terms of this Paragraph 10, OUTFRONT may
contact any individual(s) necessary to (a) determine the existence of a
violation and (b) enforce this paragraph 10, without being deemed to have
violated the confidentiality terms of any written agreement between Executive
and OUTFRONT.
11.    Non-Competition. Executive agrees that Executive’s employment with
OUTFRONT is on an exclusive basis and that, while Executive is employed by
OUTFRONT, Executive will not engage in any other business activity which is in
conflict with Executive’s duties and obligations (including Executive’s
commitment of time) under this Agreement. Executive agrees that, during the
Non-Compete Period (as defined below), Executive shall not directly or
indirectly engage in or participate as an owner, partner, member, stockholder,
officer, employee, director, agent of or consultant for any business competitive
with any business of OUTFRONT, without the written consent of OUTFRONT;
provided, however, that this provision shall not prevent Executive from
investing as less than a one (1%) percent stockholder in the securities of any
company listed on a national securities exchange or quoted on an automated
quotation system. The Non-Compete Period shall cover the entire Employment
Period, provided, however, that, if Executive’s employment terminates before the
then scheduled end of the Employment Period, the Non-Compete Period shall
terminate on: (a) the date that is twelve (12) months after OUTFRONT terminates
Executive’s employment as a result of a Termination Other Than for Cause even if
these twelve (12) months extend beyond the end of the Employment Period; or (b)
the date that base salary continuation payments are no longer being made to
Executive pursuant to paragraph 7(d); or (iii) twelve (12) months after OUTFRONT
terminates Executive’s employment for Cause even if these twelve (12) months
extend beyond the end of the Employment Period. “Cause” has the meaning provided
in paragraph 7(b).
12.    Confidentiality. Executive agrees that during Executive’s employment
hereunder and at any time thereafter, (a) Executive shall not use for any
purpose other than the duly authorized business of OUTFRONT, or disclose to any
third party, any information relating to OUTFRONT or any of its affiliated
companies which is proprietary to OUTFRONT or any of OUTFRONT’s affiliated
companies (“Confidential Information”), including any trade secret or any
written (including in any electronic form) or oral communication incorporating
Confidential Information in any way (except as may be required by law or in the
performance of Executive’s duties under


-7-

--------------------------------------------------------------------------------




this Agreement consistent with OUTFRONT’s policies); and (b) Executive will
comply with any and all confidentiality obligations of OUTFRONT to a third
party, whether arising under a written agreement or otherwise. Information shall
not be deemed Confidential Information which (i) is or becomes generally
available to the public other than as a result of a disclosure by Executive or
at Executive’s direction or by any other person who directly or indirectly
receives such information from Executive, or (ii) is or becomes available to
Executive on a non-confidential basis from a source which is entitled to
disclose it to Executive.
13.    Cooperation. (a)     Executive agrees that during the Employment Period
and for one (1) year thereafter and, if longer, during the pendency of any
litigation or other proceeding, (i) Executive shall not communicate with anyone
(other than Executive’s own attorneys and tax advisors), except to the extent
necessary in the performance of Executive’s duties under this Agreement, with
respect to the facts or subject matter of any pending or potential litigation,
or regulatory or administrative proceeding involving OUTFRONT or any of
OUTFRONT’s affiliated companies, other than any litigation or other proceeding
in which Executive is a party-in-opposition, without giving prior notice to
OUTFRONT or its counsel; and (ii) in the event that any other party attempts to
obtain information or documents from Executive with respect to such matters,
either through formal legal process such as a subpoena or by informal means such
as interviews, Executive shall promptly notify OUTFRONT or its counsel before
providing any information or documents.
(b)    Executive agrees to cooperate with OUTFRONT and its attorneys, both
during and after the termination of Executive’s employment, in connection with
any litigation or other proceeding arising out of or relating to matters in
which Executive was involved prior to the termination of Executive’s employment.
Executive’s cooperation shall include, without limitation, providing assistance
OUTFRONT’s counsel, experts or consultants, and providing truthful testimony in
pretrial and trial or hearing proceedings and any travel related to Executive’s
attendance at such proceedings. In the event that Executive’s cooperation is
requested after the termination of Executive’s employment, OUTFRONT will (i)
seek to minimize interruptions to Executive’s schedule to the extent consistent
with its interests in the matter; and (ii) reimburse Executive for all
reasonable and appropriate out-of-pocket expenses in a manner consistent with
OUTFRONT policy, but in no event later than December 31 of the year following
the year in which Executive incurs the related expenses.
(c)    Executive agrees that Executive will not testify voluntarily in any
lawsuit or other proceeding which directly or indirectly involves OUTFRONT or
any of OUTFRONT’s affiliated companies, or which may create the impression that
such testimony is endorsed or approved OUTFRONT or any of OUTFRONT’s affiliated
companies, without advance notice (including the general nature of the
testimony) to and, if such testimony is without subpoena or other compulsory
legal process the approval of, the Executive Vice President, General Counsel and
Corporate Secretary of OUTFRONT.
(d)    Notwithstanding the foregoing, this Agreement shall not preclude
Executive from participating in any governmental investigation of OUTFRONT, and
Executive is not obligated under this Agreement to provide any notice to
OUTFRONT regarding Executive’s participation in any governmental investigation
of OUTFRONT.


-8-

--------------------------------------------------------------------------------




14.    Relief. OUTFRONT has entered into this Agreement in order to obtain the
benefit of Executive’s unique skills, talent, and experience. Executive
acknowledges and agrees that any violation of paragraphs 4 through 6 or 8
through 13 of this Agreement will result in irreparable damage to OUTFRONT, and,
accordingly, OUTFRONT may obtain injunctive and other equitable relief for any
breach or threatened breach of such paragraphs, in addition to any other
remedies available to OUTFRONT, and Executive hereby consents and agrees to
exclusive personal jurisdiction in any state or federal court located in the
City of New York, Borough of Manhattan.
15.    Arbitration. Except as provided in paragraph 14 of this Agreement, if any
disagreement or dispute whatsoever shall arise between the parties concerning
this Agreement (including the documents referenced herein) or Executive’s
employment with OUTFRONT (a “Matter In Dispute”), the parties hereto agree that
such Matter In Dispute shall be privately arbitrated rather than contested in a
court of law before a judge or jury. Any and all Matters In Dispute must be
brought in the parties’ individual capacities, and not as a plaintiff or class
member in any purported class or representative proceeding. Thus, by agreeing to
the terms of this agreement, Executive is hereby waiving any right Executive
might otherwise have to litigate a Matter In Dispute as a class or
representative proceeding. Any and all Matters In Dispute shall be submitted to
arbitration before JAMS Employment Practice, and a neutral arbitrator will be
selected in a manner consistent with JAMS Employment Arbitration Rules
(“Rules”). Such arbitration shall be confidential and private and conducted in
accordance with the Rules. Any such arbitration proceeding shall take place in
New York City before a single arbitrator (rather than a panel of arbitrators).
The parties agree that the arbitrator shall have no authority to award any
punitive or exemplary damages and waive, to the full extent permitted by law,
any right to recover such damages in such arbitration. Each party shall bear its
respective costs (including attorneys’ fees, and there shall be no award of
attorneys’ fees). Judgment upon the final award rendered by such arbitrator may
be entered in any court having jurisdiction thereof.
16.    Acknowledgements. Executive represents and warrants:
(a)
that Executive has capacity to enter into this Agreement,

(b)    that Executive has entered into this Agreement voluntarily and with a
full understanding of its terms, and
(c)    that Executive is not subject to restrictive covenants or other
contractual limitations with any other employer, company, entity or person that
would by breached by Executive becoming a party to this Agreement.
17.    Complete Agreement; Governing Law; Successors and Assigns. This Agreement
contains the entire understanding of the parties with respect to the subject
matter thereof, supersedes any and all prior agreements of the parties with
respect to the subject matter thereof, and cannot be changed or extended except
by a writing signed by both parties hereto. This Agreement shall be binding upon
and inure to the benefit of the parties and their respective legal
representatives, executors, heirs, administrators, successors and assigns;
provided, however, that Executive shall have no right to assign this Agreement
or delegate Executive’s obligations hereunder. This Agreement and all matters
and issues collateral thereto shall be governed by the laws of the State


-9-

--------------------------------------------------------------------------------




of New York applicable to contracts entered into and performed entirely within
the State of New York, with respect to the determination of any claim, dispute
or disagreement, which may arise out of the interpretation, performance or
breach of this Agreement. If any provision of this Agreement) as applied to
either party or to any circumstance, shall be adjudged by a court or duly
appointed arbitrator to be void or unenforceable, the same shall in no way
affect any other provision of this Agreement or the validity or enforceability
thereof.
18.    Section 409A. To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance with
Section 409A. This Agreement shall be construed in a manner to give effect to
such intention. In no event whatsoever (including, but not limited to, as a
result of this paragraph 18 or otherwise) shall OUTFRONT be liable for any tax,
interest or penalties that may be imposed on Executive (or Executive’s
beneficiaries, successors or representatives) under Section 409A. Neither
OUTFRONT nor any of OUTFRONT’s affiliates shall have any obligation to indemnify
or otherwise hold Executive harmless from any or all such taxes, interest or
penalties, or liability for any damages related thereto. Executive acknowledges
that he has been advised to obtain independent legal, tax or other counsel in
connection with Section 409A.
19.    Release. Notwithstanding any provision herein to the contrary, OUTFRONT’s
obligation to make the payments provided for in paragraph 7(d) shall be
conditioned on Executive’s execution of an effective release (with all periods
for revocation set forth therein having expired), such date the “Release
Effective Date,” in favor of OUTFRONT and its affiliated companies in a form
satisfactory to OUTFRONT within 45 days following Executive’s termination from
Executive’s position; provided, however, that if, at the time any severance
payments are scheduled to be paid to Executive pursuant to paragraph 7(d)
Executive has not executed a release that has become effective and irrevocable
in its entirety, then any such severance payments shall be held and accumulated
without interest, and shall be paid to Executive on the first regular payroll
date following the Release Effective Date. Executive’s failure or refusal to
sign and deliver the release or Executive’s revocation of an executed and
delivered release in accordance with applicable laws, whether intentionally or
unintentionally, will result in the forfeiture of the payments and benefits
under paragraph 7(d). Notwithstanding the foregoing, if the 45-day period does
not begin and end in the same calendar year, then the Release Effective Date
shall be deemed to be the later of (a) the first business day in the year
following the year in which Executive’s position is terminated or (b) the
Release Effective Date (without regard to this proviso). In addition, the
payments and benefits described in paragraph 7(d) shall immediately cease, and
OUTFRONT shall have no further obligations to Executive with respect thereto, in
the event that Executive materially breaches any provision of paragraphs 4
through 6 and 8 through 13 hereof.
20.    Notices. All notices or other communications hereunder shall be given in
writing and shall be deemed given if served personally or mailed by registered
or certified mail, return receipt requested, to the parties at their addresses
above indicated.
21.    Counterparts. This Agreement may be executed in one or more counterparts,
including by facsimile, and all of the counterparts shall constitute one fully
executed agreement.


-10-

--------------------------------------------------------------------------------




The signature of any party to any counterpart shall be deemed a signature to,
and may be appended to, any other counterpart.
22.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or unenforceable in
any respect under any applicable law, such invalidity or unenforceability shall
not affect any other provision, but this Agreement shall be reformed, construed
and enforced as if such invalid or unenforceable provision had never been
contained herein.
23.    Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral
(including, without limitation, the Agreement by and between CBS Outdoor
(predecessor to OUTFRONT) and Executive, dated April 15, 2013), which may have
related to the subject matter hereof in any way.
24.    Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by Executive, OUTFRONT and their respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. Executive hereby consents to the
assignment by OUTFRONT of all of its rights and obligations hereunder to any
successor to OUTFRONT by merger or consolidation or purchase of all or
substantially all of OUTFRONT’s assets, provided such transferee or successor
assumes the liabilities of OUTFRONT hereunder.
25.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of OUTFRONT and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.


[SIGNATURES ON THE FOLLOWING PAGE]


-11-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of June 6, 2016.
OUTFRONT Media Inc.
By:_/s/ Nancy Tostanoski
Nancy Tostanoski
Executive Vice President,
Chief Human Resources Officer
                                
By:_/s/ Jodi Senese_____
Jodi Senese


-12-